Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 are objected to because of the following informalities: 
The applicant claims “a charge termination voltage” in claim 1, but then claims “a charge changing voltage” in Claim 1. As seen below, this voltage seems to be the same value. If so, emend to only use one consistent term. If not, please clarify the record. For purposes of examination, it will be assumed they are the same.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of copending Application No. 17014339 (soon to be issued USPN 11469601) in view of Uchida (USPGPN 20140021923).
The lone difference between the instant and copending application’s Claim 1’s are that the non-connected state change during the constant current mode is determined based upon different and distinct factors. For the copending application, this factor is the “charge switching capacity”, which one having ordinary skill in the art understands that this term is also known as the state of charge (SOC), remaining capacity, charge state, charge level, etc. For the instant application 17035715, this factor is the “charge changing/termination voltage”. 
As for Uchida, Uchida teaches the charge termination voltage is used for ending of the constant current charging phase (¶’s [112-114 in view of Fig. 12 and Figs. 3-5) 
Lastly, replacing and/or using in tandem the voltage with the state of charge for this switching point would be a simple substitution of a known value (voltage) with another known value (state of charge) to achieve predictably similar results (see KSR [B]). Therefore, it would have been obvious to a person having ordinary skill in the art to combine the copending application with Oda to achieve the applicant’s invention according to Claims 1 and 3. One having ordinary skill in the art understands that by basing the transition point upon the voltage instead of the SOC (state of charge), it serves to improve the reliability and accuracy of the transition as voltage is something that can be directly measured (and which is directly rated by the manufacturer) while SOC requires further processing which may not be as accurate. This reliability and accuracy improvement further increases the safety of the system as it increases the chance that overvoltage/overcharge can be corrected in time.
This is a provisional nonstatutory double patenting rejection.
The examiner further suggests the applicant remain cognizant of their copending applications 16808368 and 16808370 during prosecution, as they have similar subject matter to the instant application’s claims as well. 
Examiner Note: As the issue date (10/11/22) of the copending application will likely occur before the next action, the next Double Patenting Rejection will no longer be provisional.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida (USPGPN 20140021923) in view of Troutman (USPGPN 20120094150).
Independent Claim 1, Uchida teaches a battery control unit (Figs. 1-5) comprising: a plurality of battery units (each battery unit of Figs. 3-5 includes battery cells 10 and elements 11-13, see larger battery circuits of Figs. 1 & 2); a charger configured to charge a battery (31); a processor (40); and a charging controller (40, one having ordinary skill in the art understands that a single controller could perform both functions, so it would be obvious to perform a duplication of parts [MPEP 2144.04], thus this feature is taught), wherein each of the plurality of battery units includes a switching unit (12/13), wherein the switching unit is configured to switch between a connected state where the battery configured to be located in the same battery unit as that of the switching unit is connected in series with the battery configured to be located in an adjacent battery unit, and a non-connected state where the battery in the same battery unit as that of the switching unit is disconnected from the series connection with the battery in the adjacent battery unit (see Figs. 3-5, esp. 4 & 5), wherein the processor is configured to determine whether the battery configured to be located in each of the plurality of battery units has reached a charge termination voltage during charging (¶’s [16, 113, esp. 113] describe that predetermined/termination voltages for individual cells, a change is made, where Fig. 11 & ¶’s [111-128, esp. 111-121] describes that when a cell reaches 100%, it is bypassed while the others are charged, ¶[113] describes that when all of the cells reach the termination voltage, they are all then charged at constant voltage, and ¶[16] describes that the discharge termination voltage is a replaceable value for 0% SOC [which, when corresponding to charging, would mean that 100% SOC is a replaceable value for 100% SOC), and control the switching unit in the same battery unit as that of the battery determined to have reached the charge termination voltage to be in the non-connected state, and wherein the processor is configured to charge the battery in each of the plurality of battery units with a constant current (¶[113]), determine whether the battery has reached a charge changing voltage during the constant current charging, control the switching unit in the same battery unit as that of the battery determined to have reached the charge changing voltage to be in the non-connected state, control the batteries in all of the plurality of battery units to be in the connected state when the batteries in all of the plurality of battery units have reached the charge changing voltage (¶[113]), and change the batteries from a constant current charging mode to a constant voltage charging mode so as to charge the batteries at a constant voltage (¶[113] describes when each [i.e. every] of the cells have reached the charge termination voltage, it transitions to the constant voltage charging, where since it is in series it would be unable to do otherwise, and furthermore, not bypassing at the point of the individual cell reaching the charge termination voltage could lead to overvoltage damage which would not only reduce the life of the cell but also possibly cause safety issues due to overheating, gassing, fire, etc.; replacing and/or using in tandem the voltage with the state of charge for this switching point would be a simple substitution of a known value [voltage] with another known value [SOC] to achieve predictably similar results see KSR [B]; this obviousness is furthered by ¶[16] which describes the replacement of 0% SOC with the discharge termination voltage; therefore, these features are met).
To advance prosecution, Uchida fails to explicitly teach bypassing (put in non-connected state) when reaching a charge termination voltage.
Troutman teaches bypassing (put in non-connected state) when reaching a charge termination voltage (¶[61] states “predetermined maximum voltage”, or charge termination voltage, is the reason that the cell is bypassed, ¶’s [04, 07, 08, 12] describes that this method serves to improve the safety and reliability of the cells [for the same reason examiner provided above in Uchida, i.e. preventing over voltage damage and keeping the cell voltage similar], and Figs. 2A-3 demonstrating analogous structure to both Uchida and the instant application).
It would have been obvious to a person having ordinary skill in the art at the time of filing to modify Uchida with Troutman to provide improved reliability and safety.
Dependent Claim 2, the combination of Uchida and Troutman teaches the switching unit includes a first switch and a second switch, wherein the first switch is configured to be connected in series with the battery configured to be located in the same battery unit, and wherein the second switch is configured to be connected in parallel to the battery and the first switch configured to be located in the same battery unit (Uchida Figs. 3-5, Troutman Figs. 2A-3).
Dependent Claim 2, the combination of Uchida and Troutman teaches a battery system comprising: a plurality of batteries connected in series; and the battery control unit according to claim 1 (Uchida Figs. 1-5, Troutman Fig. 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859